 


109 HR 740 RH: Occupational Safety and Health Review Commission Efficiency Act of 2005
U.S. House of Representatives
2005-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 27 
109th CONGRESS 1st Session 
H. R. 740 
[Report No. 109–47] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Norwood (for himself, Mr. Boehner, Mr. Sam Johnson of Texas, Mr. McKeon, Mr. Ehlers, Mrs. Biggert, Mr. Keller, Mr. Wilson of South Carolina, Mr. Kline, and Mr. Neugebauer) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
 
April 18, 2005 
Additional sponsors: Mr. Fortuño, Mrs. Drake, Mr. Pitts, Mr. Hall, Mr. Marchant, Mr. Sullivan, Mrs. Musgrave, Mr. Boustany, Mr. Price of Georgia, Mr. Barrett of South Carolina, Mr. Souder, Ms. Foxx, Mr. Kuhl of New York 
Deleted sponsor: Mr. Price of North Carolina (added March 10, 2005; deleted April 6, 2005) 
 
 
April 18, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
 
A BILL 
To amend the Occupational Safety and Health Act of 1970 to provide for greater efficiency at the Occupational Safety and Health Review Commission. 
 
 
1.Short titleThis Act may be cited as the Occupational Safety and Health Review Commission Efficiency Act of 2005. 
2.Occupational Safety and Health Review Commission 
(a)Increase in number of members and requirement for membershipSection 12 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 661) is amended— 
(1)in the second sentence of subsection (a)— 
(A)by striking three members and inserting five members; and 
(B)by inserting legal before training; 
(2)in the first sentence of subsection (b), by striking except that and all that follows through the period and inserting the following: except that the President may extend the term of a member for no more than 365 consecutive days to allow a continuation in service at the pleasure of the President after the expiration of the term of that member until a successor nominated by the President has been confirmed to serve. Any vacancy caused by the death, resignation, or removal of a member before the expiration of a term for which a member was appointed shall be filled only for the remainder of such term.; and 
(3)in subsection (f), by striking two members each place it appears and inserting three members. 
(b)New positionsOf the two vacancies for membership on the Occupational Safety and Health Review Commission created by subsection (a)(1)(A), one shall be appointed by the President for a term expiring on April 27, 2008, and the other shall be appointed by the President for a term expiring on April 27, 2010. 
(c)Effective date for legal training requirementThe amendment made by subsection (a)(1)(B), requiring a member of the Commission to possess a background in legal training, shall apply beginning with the two vacancies referred to in subsection (b) and all subsequent appointments to the Commission.  
 
 
1.Short titleThis Act may be cited as the Occupational Safety and Health Review Commission Efficiency Act of 2005. 
2.Occupational Safety and Health Review Commission 
(a)Increase in number of members and criteria for membershipSection 12 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 661) is amended— 
(1)in the second sentence of subsection (a)— 
(A)by striking three members and inserting five members; and 
(B)by inserting legal before training; 
(2)in the first sentence of subsection (b), by striking except that and all that follows through the period and inserting the following: except that the President may extend the term of a member for no more than 365 consecutive days to allow a continuation in service at the pleasure of the President after the expiration of the term of that member until a successor nominated by the President has been confirmed to serve. Any vacancy caused by the death, resignation, or removal of a member before the expiration of a term for which a member was appointed shall be filled only for the remainder of such term.; and 
(3)in subsection (f), by striking two members the first place it appears and inserting three members. 
(b)New positionsOf the two vacancies for membership on the Occupational Safety and Health Review Commission created by subsection (a)(1)(A), one shall be appointed by the President for a term expiring on April 27, 2008, and the other shall be appointed by the President for a term expiring on April 27, 2010. 
(c)Effective dateThe amendment made by subsection (a)(1)(B) shall apply beginning with the 2 vacancies referred to in subsection (b) and all subsequent appointments to the Commission. 
 
 
April 18, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
